PER CURIAM.
In this direct appeal from his criminal convictions, the appellant challenges the denial of a motion to suppress evidence obtained pursuant to a search warrant. Although the officers who submitted the affidavit in support of the warrant had some conversation about the case with the judge who issued the warrant, the determination of probable cause was based on the affidavit as required under decisions such as Orr v. State, 382 So.2d 860 (Fla. 1st DCA 1980). The motion to suppress was thus properly denied, and the appellant’s convictions are therefore affirmed.
VAN NORTWICK, CLARK, and MARSTILLER, JJ., concur.